Mullin, J. (dissenting.)
The only difference between this and the case of Titus (a) is, that it is not found in this case, that the relator performed any service as policeman after the passage of the act of April 15, 1857. If I am right in my conclusions in the case of Titus, this difference in the findings cannot weaken their force, but on the contrary gives them additional force.
I am therefore of the opinion that judgment should be given for the defendant, on the verdict, with costs.
Mandamus granted.
Clerke, Leonard and Mullin, Justices.]

 Post, p. 535.